DETAILED ACTION
This Allowability Notice is in response to the Examiner’s Amendment filed November 10, 2021.
Claims 1-10, 12-32, and 43-45 are allowable over the prior art.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant Representative David Ciesielski on November 10, 2021.
On November 10, 2021, Examiner Lakhani and Primary Examiner Fisher proposed allowable subject matter of Claim 46 {July 21, 2021 Amendment} to be moved into independent claims 1 and 32. Applicant Representative David Ciesielski agreed and submitted Examiner’s amendment November 10, 2021. See discussion regarding allowability below.
The application has been amended as follows: 
(Currently amended)		A method comprising:
receiving, by one or more processors of a vehicle repair tool, vehicle-system data, wherein: 
	the vehicle-system data includes information about a state of one or more vehicle- systems of a particular vehicle,

receiving, by the one or more processors from a capture device, an image including text indicative of the state of one or more vehicle-systems of the particular vehicle, wherein receiving the image including text indicative of the state of one or more vehicle-systems of the particular vehicle includes the capture device capturing an image of a display device of the vehicle while the display device is displaying the text indicative of the state of one or more vehicle-systems of the particular vehicle as output by an electronic control unit of the vehicle,
identifying, by the one or more processors performing optical character recognition to the image, the text indicative of the state of one or more vehicle-systems of the particular vehicle,
determining, by the one or more processors, one or more electronic control units (ECUs) of the particular vehicle based on the identified text,
transmitting, by a communication interface of the vehicle repair tool to the one or more ECUs of the particular vehicle based on the identified text, one or more requests for the vehicle-system data, wherein the communication interface includes one or more antennas configured to transmit and receive wireless communications, and/or one or more communication ports 
receiving, by the communication interface of the vehicle repair tool from the one or more ECUs of the particular vehicle, the vehicle-system data;
	the vehicle-system data indicates at least one of a diagnostic trouble code (DTC) or sensor data detected from a particular vehicle-system of the particular vehicle, and 
a data storage of the vehicle repair tool has stored therein (i) data representative of a plurality of candidate vehicle repair procedures and (ii) data that maps at least one of diagnostic trouble codes or sensor data to candidate vehicle repair procedures of the plurality of candidate vehicle repair procedures;
using, by the one or more processors, the vehicle-system data and the data within the data storage of the vehicle repair tool that maps at least one of diagnostic trouble codes or sensor data to candidate vehicle repair procedures, to determine a particular candidate vehicle repair procedure that maps to at least one of the DTC or sensor data indicated by the vehicle-system data;
subsequent to and in response to determining the particular candidate vehicle repair procedure, transmitting, from the one or more processors via the communication interface to a remote server, a second wired or wireless transfer of data, wherein the second wired or wireless transfer of data includes 
receiving, by the one or more processors via the communication interface from the remote server in response to the request for information, a third wired or wireless transfer of data, wherein the third wired or wireless transfer of data includes other input data indicative of a state of the particular vehicle, wherein the other input data indicates whether the particular vehicle has undergone the particular candidate vehicle repair procedure;
determining, by the one or more processors, repair information to be specified in a repair order (RO) associated with the particular vehicle, wherein the repair information includes at least a portion of the vehicle-system data, an indication of the particular candidate vehicle repair procedure that maps to at least one of the DTC or sensor data indicated by the vehicle-system data, and an indication of whether the particular candidate vehicle repair procedure has been performed on the particular vehicle determined from the third wired or wireless transfer of data;
generating, by the one or more processors, an RO specifying at least the determined repair information, wherein the generated RO is associated with the particular vehicle; and
directing, by the one or more processors, a display device of the vehicle 

(Previously Presented)	The method of claim 1, wherein receiving other input data indicative of the state of the particular vehicle comprises one or more of: (i) receiving, from at least one computing device, textual data including a written description of the state of the particular vehicle, (ii) receiving, from at least one computing device, speech data including a spoken-language description of the state of the particular vehicle, or (iii) receiving, from a data storage device containing a plurality of computer-readable vehicle repair orders (ROs), historical repair data including information related to one or more vehicle repairs previously carried out for the particular vehicle.

(Previously presented)	The method of claim 1, wherein the other input data indicates that the particular vehicle has not undergone the particular candidate vehicle repair procedure, and wherein determining that the particular candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle comprises determining that the particular vehicle has not undergone the particular candidate vehicle repair procedure.

(Previously presented)	The method of claim 1, wherein the other input data indicates that the particular vehicle has undergone the particular candidate vehicle repair procedure, wherein the other input data additionally indicates that the particular vehicle having undergone the particular candidate vehicle repair procedure resulted in a change in the at least one of a diagnostic trouble code (DTC) or sensor data detected from a particular vehicle-system of the particular vehicle indicated by the vehicle-system data, and wherein determining that the particular candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle comprises determining that the particular vehicle has undergone the particular candidate vehicle repair procedure and that the particular vehicle having undergone the particular candidate vehicle repair procedure resulted in a change in the at least one of a diagnostic trouble code (DTC) or sensor data detected from a particular vehicle-system of the particular vehicle indicated by the vehicle-system data.
(Previously presented)	The method of claim 1, wherein determining a particular candidate vehicle repair procedure comprises determining, using mapping data in the data storage of the vehicle repair tool, that the DTC of the vehicle-system data maps to the particular candidate vehicle repair procedure.

(Previously presented)	The method of claim 1, wherein 

(Previously presented)	The method of claim 1, further comprising:
making a determination, by the one or more processors, that the received other input data is indicative of a particular vehicle-system of the particular vehicle; and
in response to making the determination, identifying, by the one or more processors, a portion of the received vehicle-system data that includes information about the state of the particular vehicle-system.

(Previously Presented)	The method of claim 7, 
wherein making the determination comprises making a determination that the received other input data is indicative of one or more of (i) a particular vehicle-symptom associated with the particular vehicle-system or (ii) a candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle-system, and
wherein identifying a portion of the received vehicle-system data that includes information about the state of the particular vehicle-system 

(Original)	The method of claim 7, wherein determining, based on the vehicle-system data and on the other input data, repair information to be specified comprises determining, based on the identified portion and on the other input data, the repair information to be specified.

(Previously presented)	The method of claim 1, further comprising:
making a determination, by the one or more processors, that the received vehicle-system data includes information about a state of a particular vehicle-system of the particular vehicle; and
in response to making the determination, transmitting, from the one or more processors to the remote server, a request for additional information about the state of the particular vehicle-system,
wherein receiving other input data comprises, in response to transmitting the request, receiving other input data including the requested additional information about the state of the particular vehicle-system.

(Cancelled).

(Previously Presented)	The method of claim 10, 
wherein making the determination comprises making a determination that the received vehicle-system data includes information about one or more of (i) a particular vehicle-symptom associated with the particular vehicle-system or (ii) a candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle-system,
wherein transmitting a request for additional information about the state of the particular vehicle-system comprises transmitting a request for additional information related to one or more of the particular vehicle-symptom or the candidate vehicle repair procedure, and
wherein receiving other input data including the requested additional information about the state of the particular vehicle-system comprises receiving other input data including the requested additional information related to one or more of the particular vehicle-symptom or the candidate vehicle repair procedure.

(Original)	The method of claim 10, wherein determining, based on the vehicle-system data and on the other input data, repair information to be specified comprises determining, based on the vehicle-system data and on the other input data including the requested additional information about the state of the particular vehicle-system, the repair information to be specified.

(Previously presented)	The method of claim 1, further comprising:
making a determination, by the one or more processors, that the received vehicle-system data includes information about a state of a particular vehicle-system of the particular vehicle; and
in response to making the determination, identifying, by the one or more processors, a portion of the received other input data that includes additional information related to the state of the particular vehicle-system.

(Previously presented)	The method of claim 14, 
wherein making the determination comprises making a determination that the received vehicle-system data includes information about one or more of (i) a particular vehicle-symptom associated with the particular vehicle-system or (ii) a candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle-system, and
wherein identifying a portion of the received other input data that includes additional information related to the state of the particular vehicle-system comprises identifying a portion of the received other input data that includes additional information related to one or more of the particular vehicle-symptom or the candidate vehicle repair procedure.

(Original)	The method of claim 14, wherein determining, based on the vehicle-system data and on the other input data, repair information to be specified comprises determining, based on the vehicle-system data and on the identified portion, the repair information to be specified.

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a particular vehicle-symptom associated with the particular vehicle;
determining that the other input data is indicative of the particular vehicle-symptom associated with the particular vehicle; and
based on the vehicle-system data and the other input data both being indicative of the particular vehicle-symptom associated with the particular vehicle, determining that the particular vehicle-symptom is to be specified in the RO associated with the particular vehicle.

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a particular vehicle-symptom associated with the particular vehicle;
determining that the other input data is indicative of the particular vehicle-symptom associated with the particular vehicle; 

determining that the determined vehicle repair procedure is to be specified in the RO associated with the particular vehicle.

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a first vehicle-symptom associated with the particular vehicle;
based on the vehicle-system data being indicative of the first vehicle-symptom associated with the particular vehicle, determining that the first vehicle-symptom is to be specified in the RO associated with the particular vehicle;
determining that the other input data is indicative of a second vehicle-symptom associated with the particular vehicle, wherein the second vehicle-symptom is different from the first vehicle-symptom; and
based on the other input data being indicative of the second vehicle-symptom associated with the particular vehicle, determining that the second vehicle-symptom is to be specified in the RO associated with the particular vehicle.

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a first vehicle-symptom associated with the particular vehicle;
determining that the other input data is indicative of a second vehicle-symptom associated with the particular vehicle, wherein the second vehicle-symptom is different from the first vehicle-symptom; 
determining a vehicle repair procedure that resolves both the first and second vehicle-symptoms associated with the particular vehicle; and
determining that the determined vehicle repair procedure is to be specified in the RO associated with the particular vehicle.

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a candidate vehicle repair procedure to resolve a particular vehicle-symptom associated with the particular vehicle;
determining that the other input data is indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle; and
based on the vehicle-system data and the other input data both being 

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a candidate vehicle repair procedure to resolve a particular vehicle-symptom associated with the particular vehicle;
determining that the other input data is indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle; and
based on the vehicle-system data and the other input data both being indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle, determining that the particular vehicle-symptom is to be specified in the RO associated with the particular vehicle.

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a first 
based on the vehicle-system data being indicative of the first candidate vehicle repair procedure to resolve the first vehicle-symptom associated with the particular vehicle, determining that the first candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle;
determining that the other input data is indicative of a second candidate vehicle repair procedure to resolve a second vehicle-symptom associated with the particular vehicle; and
based on the other input data being indicative of the second candidate vehicle repair procedure to resolve the second vehicle-symptom associated with the particular vehicle, determining that the second candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle.

(Original)	The method of claim 23, wherein the first vehicle-symptom is the same as the second vehicle-symptom.

(Original)	The method of claim 23, wherein the first vehicle-symptom is different from the second vehicle-symptom.

(Original)	The method of claim 1, wherein determining the repair 
determining that the vehicle-system data is indicative of a first candidate vehicle repair procedure to resolve a first vehicle-symptom associated with the particular vehicle;
based on the vehicle-system data being indicative of the first candidate vehicle repair procedure to resolve the first vehicle-symptom associated with the particular vehicle, determining that the first vehicle-symptom is to be specified in the RO associated with the particular vehicle;
determining that the other input data is indicative of a second candidate vehicle repair procedure to resolve a second vehicle-symptom associated with the particular vehicle, wherein the second vehicle-symptom is different from the first vehicle-symptom; and
based on the other input data being indicative of the second candidate vehicle repair procedure to resolve the second vehicle-symptom associated with the particular vehicle, determining that the second vehicle-symptom is to be specified in the RO associated with the particular vehicle.

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a first candidate vehicle repair procedure to resolve a particular vehicle-symptom associated with the particular vehicle;

based on the vehicle-system data being indicative of the first candidate vehicle repair procedure to resolve the particular vehicle-symptom and on the other input data being indicative of the second candidate vehicle repair procedure to resolve the particular vehicle-symptom, determining that the particular vehicle-symptom is to be specified in the RO associated with the particular vehicle.

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a particular vehicle-symptom associated with the particular vehicle;
determining that the other input data is indicative of a candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle; and
based on the vehicle-system data being indicative of the particular vehicle-symptom associated with the particular vehicle and on the other input data being indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle, determining that the candidate vehicle repair procedure is to be specified in the RO 

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a particular vehicle-symptom associated with the particular vehicle;
determining that the other input data is indicative of a candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle; and
based on the vehicle-system data being indicative of the particular vehicle-symptom associated with the particular vehicle and on the other input data being indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle, determining that the particular vehicle-symptom is to be specified in the RO associated with the particular vehicle.

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a candidate vehicle repair procedure to resolve a particular vehicle-symptom associated with the particular vehicle;
determining that the other input data is indicative of the particular 
based on the vehicle-system data being indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle and on the other input data being indicative of the particular vehicle-symptom associated with the particular vehicle, determining that the candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle.

(Original)	The method of claim 1, wherein determining the repair information to be specified comprises:
determining that the vehicle-system data is indicative of a candidate vehicle repair procedure to resolve a particular vehicle-symptom associated with the particular vehicle;
determining that the other input data is indicative of the particular vehicle-symptom associated with the particular vehicle; and
based on the vehicle-system data being indicative of the candidate vehicle repair procedure to resolve the particular vehicle-symptom associated with the particular vehicle and on the other input data being indicative of the particular vehicle-symptom associated with the particular vehicle, determining that the particular vehicle-symptom is to be specified in the RO associated with the particular vehicle.

(Currently amended)		A vehicle repair tool comprising:
one or more processors; 
a communication interface including one or more from among: (i) one or more antennas configured to transmit and receive wireless communications, or (ii) one or more communication ports connectable to a wired communication link;
a non-transitory computer-readable medium having stored thereon (i) data representative of a plurality of candidate vehicle repair procedures and (ii) data that maps at least one of diagnostic trouble codes or sensor data to candidate vehicle repair procedures of the plurality of candidate vehicle repair procedures; and
program instructions stored on the non-transitory computer-readable medium and executable by the one or more processors to perform operations comprising:
	receiving vehicle-system data, wherein:
		the vehicle-system data includes information about a state of one or more vehicle-systems of a particular vehicle,
		receiving the vehicle-system data includes;
	receiving, by the one or more processors from a capture device, an image including text indicative of the state of one or more vehicle-systems of the particular vehicle, wherein receiving the image including text indicative of the state of one or more vehicle-systems of the particular vehicle includes the capture device capturing an image of a display device of the vehicle while the display device is displaying the text indicative of the state of one or more vehicle-systems of the particular vehicle as output by an electronic control unit of the vehicle,
identifying, by the one or more processors performing optical character recognition to the image, the text indicative of the state of one or more vehicle-systems of the particular vehicle,
determining, by the one or more processors, one or more electronic control units (ECUs) of the particular vehicle based on the identified text,
transmitting, by the communication interface to the one or more ECUs of the particular vehicle based on the identified text, one or more requests for the vehicle-system data, and[[,]] 
receiving, by the communication interface of the vehicle repair tool from the one or more ECUs of the particular vehicle, the vehicle-system data;
the vehicle-system data indicates at least one of a diagnostic trouble code (DTC) or sensor data detected from a 
using the vehicle-system data and the data stored on the non-transitory computer-readable medium that maps at least one of diagnostic trouble codes or sensor data to candidate vehicle repair procedures to determine a particular candidate vehicle repair procedure that maps to at least one of the DTC or sensor data indicated by the vehicle-system data;
subsequent to and in response to determining the particular candidate vehicle repair procedure, transmitting, via the communication interface to a remote server, a second wired or wireless transfer of data, wherein the second wired or wireless transfer of data includes a request for information about whether the particular candidate vehicle repair procedure has been performed on the particular vehicle, wherein the request for information includes data indicative of the particular candidate repair procedure;
receiving, via the communication interface from the remote server in response to the request for information, a third wired or wireless transfer of data, wherein the third wired or wireless transfer of data includes other input data indicative of a state of the particular vehicle, wherein the other input data indicates whether the particular vehicle has undergone the particular candidate vehicle repair procedure;
determining repair information to be specified in a repair order 
generating an RO specifying at least the determined repair information, wherein the generated RO is associated with the particular vehicle; and
directing a display device of the vehicle repair tool to display at least one visual indication representative of the generated RO specifying at least the determined repair information.

(Canceled)

(Canceled)	

(Canceled)	

(Canceled)	

(Canceled)
	
(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Previously presented) 	The vehicle repair tool of claim 32, wherein the other input data indicates that the particular vehicle has not undergone the particular candidate vehicle repair procedure, and wherein determining that the particular candidate vehicle repair procedure is to be specified in the RO associated with the particular vehicle comprises determining that the particular vehicle has not undergone the particular candidate vehicle repair procedure.

(Previously presented) 	The vehicle repair tool of claim 32, wherein determining a particular candidate vehicle repair procedure comprises 

(Previously presented) 	The vehicle repair tool of claim 32, wherein determining a particular candidate vehicle repair procedure comprises determining, using mapping data in the non-transitory computer-readable medium, that a value of the detected sensor data of the vehicle-system data maps to the particular candidate vehicle repair procedure.

46.	(Cancelled)

Response to Amendment
The amendments filed July 21, 2021 and the Examiner’s Amendment {November 10, 2021} have overcome the 35 USC 101 rejection. The amendments and allowable subject matter direct the claimed invention towards a practical application in terms of the specific steps and additional elements that claim and describe a transformation beyond generic use of technology to implement an abstract idea. 
The amendments filed July 21, 2021 in terms of the amendments to the specification have rendered the 35 USC 112 rejections moot. The rejection has been withdrawn based on the removal of “future developed” in terms of both the optical character recognition and speech recognition techniques.  
Reasons for Allowance
Claims 1-10, 12-32, and 43-45 are allowed.
The following is an examiner’s statement of reasons for allowance: In response to the Examiner’s Amendment {November 10, 2021}, the claimed invention is novel, non-obvious, and overcome the prior art of record. The specific claim limitation, “receiving, by the one or more processors from a capture device, an image including text indicative of the state of one or more vehicle-systems of the particular vehicle, wherein receiving the image including text indicative of the state of one or more vehicle-systems of the particular vehicle includes the capture device capturing an image of a display device of the vehicle while the display device is displaying the text indicative of the state of one or more vehicle-systems of the particular vehicle as output by an electronic control unit of the vehicle” describes a novel and non-obvious aspect in terms of having the ECU of a vehicle display text that is then OCR’ed. Further, the steps following the text display of OCR, determining the ECU, receiving state of the vehicle from the determined ECU, and the other steps provide a combination of elements when considered together are allowable over the prior art of record. Examiner notes that the specific steps regarding the receiving, identifying, determining, and the subsequent operations are the novelty of the claimed invention both in terms of overcoming the prior art of record and transforming the claimed invention into a practical application. 
The closest US Patent Publication in terms of prior art is Chen [2014/0195099]. Chen is directed towards OCR techniques for reading a barcode. The barcode is from the ECU to determine the vehicle characteristics, however, Chen does not specifically disclose that the system OCR is from a vehicle display where the ECU displays the text. 
The closest NPL is John Huh “FAQ: How to Identify Your Honda ECU” that describes the state of the prior art in terms of having ECU information gathered using vehicle characteristics (year, make, model) to determine the proper diagnostic trouble codes. Huh does not teach the specific steps regarding the OCR technique from an image that is displayed from the ECU 
The claimed invention overcomes the prior art by having specific limitations regarding the receiving, identifying, determining, and describing where the information is coming from (ECU), displayed on (vehicle displayed), and determined (through an image taken of the display that is then OCR’ed). As such the claimed invention is allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Preece et al [2008/0208609] (vehicle inspection that uses vehicle data and receiving information through a tool for recommended inspection tasks);
Nair et al [2015/0287318] (maintenance device that OCR and receives information from the vehicle to provide maintenance steps to the personnel);
Kallfelz et al [2014/0374475] (displaying QR code that has OCR component to receive the battery test procedures);
Danko et al [9,036,040] (OCR VIN to receive vehicle data on an interface/device);
Chen [2016/0093122] (OCR vin and license plate to receive specific vehicle reset procedures associated with maintenance steps);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689